Name: Council Regulation (EEC) No 2156/91 of 15 July 1991 amending for the fourth time Regulation (EEC) No 1866/86 laying down certain technical measures for the conservation of fishery resources in the waters of the Baltic Sea, the Belts and the Sound
 Type: Regulation
 Subject Matter: fisheries;  natural environment
 Date Published: nan

 24. 7. 91 Official Journal of the European Communities No L 201 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2156/91 of 15 July 1991 amending for the fourth time Regulation (EEC) No 1866/86 laying down certain technical measures for the conservation of fishery resources in the waters of the Baltic Sea, the Belts and the Sound the 'Oderbank region of the Baltic Sea ; whereas Regula ­ tion (EEC) No 1866/86 should therefore be amended, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph 3 is hereby added to Article 8 of Regulation (EEC) No 1866/86 : '3 . It shall be prohibited, throughout the year, to fish with any trawl, Danish seine and similar net in the geographical area bounded by a line joining the following coordinates : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as last amended by the Act of Accession of Spain and Portugal, and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 1 866/86 (2), as last amended by Regulation (EEC) No 887/89 (3), lays down certain technical measures for the conservation of fishery resources in the waters of the Baltic Sea, the Belts and the Sound ; Whereas the most effective means of minimizing catches of small fish is to prohibit fishing in those areas where they are heavily concentrated ; Whereas Article 2 of Regulation (EEC) No 170/83 states that the conservation measures necessary to achieve the aims set out in Article 1 thereof must be formulated in the light of the available scientific advice ; Whereas, taking account of the latest scientific advice, concerning the protection of flat fish nurseries, it is necessary to establish a limitation on fishing activities in 54 ° 23 ' N 54 ° 14' N 54 ° 17' N 54 ° 24' N 54 ° 27' N 54 ° 23' N 14 ° 35' E 14 ° 25' E 14 ° 17' E 14 ° 11 ' B 14 ° 25' E 14 ° 35' E.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 July 1991 . For the Council The President P. BUKMAN (') OJ No L 24, 27. 1 . 1983, p. 1 . (2) OJ No L 162, 18 . 6. 1986, p. 1 . 0 OJ No L 94, 7. 4. 1989, p. 4.